Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the claims
Claims 1, and 9-29 are pending and claims 1 and 23-29 are examined on merits in this office action. See office action of 11/27/2019 for the withdrawal of claims 9-22 from consideration as being directed to non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “a plurality of buffering salts selected from sodium chloride, sodium calcium carbonate, sodium carbonate, potassium cyanide, or sodium sulfide, and the claim also recites “said plurality of buffering salts comprising a salt selected from sodium chloride, sodium sulfate, sodium citrate, sodium acetate, sodium bromide, sodium iodide, potassium chloride, potassium acetate, potassium bromide, and potassium iodide and an acidic salt selected from sodium bicarbonate, sodium hydrosulfide, sodium bisulfate, monosodium phosphate, and disodium phosphate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 is directed to a liquid concentrate for extraction mycotoxins in a sample and the liquid concentrate for extracting mycotoxins, as claimed encompasses an inordinately a various combinations of a large number liquid concentrates provided by combination and permutation of various types of plurality of buffering salts with various types of surfactant as disclosed in claim 1, for which (i.e. the various combinations) the specification does not have clear descriptive support for extracting mycotoxins in a sample. The buffering salts in the liquid concentrate encompasses 6-18% of various salts (e.g. sodium chloride, sodium sulfate, sodium citrate, sodium acetate, sodium bromide, sodium iodide, potassium chloride, potassium acetate, potassium bromide, and/or potassium iodide, sodium bicarbonate, sodium hydrosulfide, sodium bisulfate, monosodium phosphate and disodium phosphate) and the surfactants in the liquid surfactants comprises one or more (note that “more” encompasses more than one i.e. 2-5 of the surfactants), for which the specification does not have a clear descriptive support. 
As encompassed by the claim, the plurality of “a salt” can be selected from various salts, for which the specification does not have a clear guidance in the specification as the specification does not have any clear guidance for selecting a salt including 2PO4, 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, and 18 wt% sodium sulfide for plurality of buffering salts. Note that the “comprise” term does not exclude other surfactants and other buffering salts. Except for disclosing a laundry lists of various salts and surfactants, the specification does not have clear descriptive support and clear guidance for various combinations and various concentrations of the inordinate number of salts and surfactants for extracting mycotoxins in a sample. A lack of adequate written description issue also arises if the knowledge and  Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species (i.e. various specific combinations with various specific concentrations) in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).  Purdue Farma (Fed. Cir. 04/17/19) (aff’g PTAB that patent owner failed its burden to show claimed combination described in provisional where references to two elements of that combination as part of a “laundry list” of possible mixtures, “do not constitute ‘blaze marks’ that indicate or direct that a particular combination should be made ‘rather than any of the many others which could also be made.
However, throughout the specification, the examples and assays are strictly limited to specific liquid concentrate wherein the salts and surfactants in the liquid concentrate are strictly limited. In the examples and assays, buffering salts are limited to salts of NaCl and Na2HPO4 having a specific percentage and the surfactant is limited to SDS and Tween 20 at a specific percentage, wherein as claimed, the liquid concentrates encompasses a large number of concentrates as described above, for which the specification does not have clear descriptive support.
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See University of California v. Eli Lilly and Co., 43 USPQ2d 1398,1406 (Fed. Cir. 1997). A chemical genus can be adequately described if the If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.

A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Boichem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
Here, in this case, the disclosure of liquid concentrate consisting of NaCl,  Na2HPO4 and SDS or Tween 20 at a specific percentage cannot be considered representative of a liquid concentrate comprising 2.4% sodium stearate, 18 % potassium acetate and 18% sodium bisulfate, 18% sodium sulfate and 18% potassium iodide; a liquid concentrate comprising 6 wt% SDS, 7 wt% sodium stearate, 7 wt% trimethylhexadecyl ammonium chroride, 7 wt% NaCl, 7 wt% NaH2PO4, 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide and 18 wt% sodium sulfide; or a liquid concentrate comprising 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, 18 wt% sodium sulfide, 18 wt% sodium bisulfate (an acidic salt); and 2.4% trimethylhexadecyl ammonium chloride and all the various combinations and percentages as encompassed by the claims. 
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for the enormous number of liquid concentrates as encompassed by the scope of the combinations of the various surfactants and salts as encompassed by the claims and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jun et al (CN101812121B).
In regards to claims 1, 23-24 and 27, Jun discloses protein extraction solution comprising 8g of NaCl, 0.2g KCl, 1.44g of Na2HPO4, 0.24g of KH2PO4 and 2g of SDS per liter (Abstract). That is the solution comprises a surfactant and a plurality of buffering salt. The grams of the compound in 1 liter solution, provides a solution comprising 0.2% SDS and 0.988% total of plurality of buffering salts (0.8% NaCl +0.02% KCl +0.144% Na2HPO4 + 0.024% KH2PO4).
Jun does not disclose the concentration as claimed in claim 1 but however, since Jun discloses extraction solution having 0.8% NaCl and 0.2% SDS, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution, as for example, 10X, 15X or 20X concentrated solution for convenience in essay performance. For a  concentrated solution, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 9.88% of buffering salt and 2% SDS (for 10X), 14.82% of plurality of buffering salt and 3% SDS (for 15X) or 19.76% of plurality of buffering salt and 4% SDS (for 20X). Therefore, various concentrated solution of the extraction solutions would make the instant concentrate obvious in view of Jun. One of ordinary skilled in the art can also envisage some "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
It is noted that the recitation “for extracting mycotoxins in a sample”, is an intended use language and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since all the components of the composition of the prior art are similar to the instant composition, the composition would be capable of performing the intended use.  
Claim 1 and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barile et al (US 2011/0060131A1).
2HPO4 + 0.017% NaH2PO4).
Barile does not disclose the concentration as claimed in claim 1 but however, since Barile discloses extraction solution comprising 0.877% plurality of buffering salt, and 0.1% tween, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution, as for example 10X-50X concentrated solution for convenience in essay performance. For a  concentrated solution, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 8.77% plurality of buffering salt and 1% Tween (for 10X), 13.15% of buffering salt and 1.5% Tween (for 15X) or 17.54% of buffering salt and 2% Tween (For 20X). One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization based on extraction of various types of proteins. Therefore, various concentrated solution of the extraction solutions with some variations in the percentages for optimization would make the instant concentrate obvious in view of Barile. As evidenced from the wade range of percentages (2/4% to 7.2 wt%) of surfactants and buffering salts (6 to 18 wt %), a specific percentage is not critical to practice of the invention and which can be various for optimization and for particular needs. One of ordinary skilled in the art can easily envisage various concentrations of surfactants and buffering salts for optimization and for expanding differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
It is noted that the recitation “for extracting mycotoxins in a sample”, is an intended use language and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since all the components of the composition of the prior art are similar to the instant composition, the composition would be capable of performing the intended use.
Response to argument
Applicant's arguments and amendments filed 11/17/2021 have been fully considered and but are not persuasive to overcome the rejections under 35 USC 112(a) and 35 USC 103 rejections.
In regards to rejection under 35 USC 112(a), Applicant argued that written description support for claim 1 can be found in claim 1 and 8 in the specification as 
The above arguments have fully been considered but are not found persuasive. In regards to reasonable species, if only one surfactant is selected from 5 surfactants and if only one buffering salt is selected, the possible combination would be 50 different combinations, wherein each of combination further provides various other combinations with various percentages of surfactants and buffering salts. However, buffering salts comprise plurality (two or more upto 10) of buffering salts (i.e. 2-10 different combinations of buffering salt) and the surfactants comprise one or more surfactants, would provide and inordinately a large number of different combinations. Originally filed claims 1 and 8 and pages 2-3 and page 12, lines 1-14 as originally filed discloses laundry lists of surfactants and recitation of “selected from” from the laundry lists, which does not provide representative species (i.e. disclosure of representative specific combinations with specific percentages) for the full scope of the genus encompassed by the various species (i.e. various specific combinations with specific percentages of surfactants with buffering salts for extracting mycotoxins). A chemical genus can be adequately described if the disclosure presents a sufficient number of 2HPO4 having a specific percentage and the surfactant  limited to SDS and Tween 20 at a specific percentage, does not provide representative examples and disclosure for the enormous number of species of various combinations of surfactants and buffering salts as liquid concentrate for extracting mycotoxins. 
In regards to 35 USC 103 rejection over Jun, Applicants argued that Jun has clearly already optimized the concentration of the components of extraction solution described therein for extraction purposes and nonetheless approximately an order of magnitude that those claimed. Applicant argued that without any disclosure or suggestion in Jun that the solution described therein can be provides in concentrated form, one of ordinary skilled in the art would not arrive at the claimed concentrations based in the teaching of Jun by routine experimentation.
The above arguments have fully been considered but are not found persuasive. Jun discloses extraction in different types of soil utilizing the extraction composition but one of ordinary skilled in the art would not limit the extraction composition only for the soil used in the reference of Jun but would easily envisage expanding the utilization of the composition for extraction in various other types of soils and for various other types of soils, one of ordinary skilled in the art would try to optimize the concentrations of the composition depending on the soil to arrive at the best optimal condition with a reasonable expectation of success. Generally, differences in unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to 35 USC 103 rejection over Barile, Applicants argued that Barile has already optimized the concentration of the components of extraction solution described therein and those concentrations are nonetheless approximately an order magnitude lower that those claimed and it is only with the hindsight provided present disclosure that on would concentrate the solution of Barile as proposed in the office action. Further, Applicant argued that even if the solution of Barlie happened to be concentrated, the limitations of claim 1 would not be met.
The above arguments have fully been considered but are not persuasive. The reference teaches extraction composition for extraction from tampon and the buffering salt composition is based on a particular type of tampon but however, one of ordinary skilled in the art can easily envisage optimization of the concentration depending of various types of tampon. One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization based on extraction of various types of proteins. Therefore, various concentrated solution of the extraction solutions with some variations in the percentages for optimization would make the instant concentrate obvious in view of Barile. Mowever, one of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization based on extraction of various unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1641